Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1)	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6-17-22 has been entered.
2)	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
3)	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4)	Claims 6, 7 and 17-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 6 line 1, there is no antecedent basis for "the specific silica" and, as such, the scope of claim 6 is ambiguous.
	In claim 7 line 2, there is no antecedent basis for "the external part" and, as such, the scope of claim 7 is ambiguous.
	In claim 17, there is no antecedent basis for "the external layer" and, as such, the scope of claim 17 is ambiguous. 
5)	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6)	Claims 1-3 and 5-18 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al (WO 2017/177132) in view of Europe 613 (EP 738,613) and Rolland et al (US 2013/0284335) and in view of either Japan 205 (JP 01-101205) or Scheuren (US 2009/0159167) and optionally in view of Europe 104 (EP 810104), Arnold et al (US 2011/0265923) and/or Chekanov et al (US 2015/0087745).
	Zhu et al discloses a heavy truck tire having a tread comprising main circumferential grooves (3, 4, 5, 6, 7) separating ribs (8, 9, 10, 11, 12, 13) (center ribs 10,11, intermediate ribs 9, 12 and shoulder ribs 8, 13) [FIGURE 1, paragraph 44].  The tread has a tread depth TD (thickness E of wearable material).  The center ribs and intermediate ribs comprise lateral sipes (47, 67) which extend axially in non-linear manner [FIGURE 1].  The lateral sipes (47, 67) are inclined at an angle ψ = 15 degrees with respect to the radial direction [FIGURE 11, paragraph 68].  In claim 1, angle (A) other than zero degrees reads on angle ψ = 15 degrees.  The lateral sipes (47, 67) disclosed by Zhu et al inherently have opposing walls which move relative to each other such that they close up at least partially when they enter a contact patch in contact with a roadway.  IN ANY EVENT: It would have been obvious to one of ordinary skill in the art to provide Zhu's lateral sipes (47, 67) with suitable widths such that they close up at least partially so that walls delimiting the inclined sipes are at least partially in contact with one another when they enter the contact patch with the roadway since (1) Rolland et al, directed to a pneumatic tire (heavy duty tire size 445/50R22.5) having a tread comprising sipes, teaches that a sipe has a width less than 2 mm and that during rolling there is at least partial contact between the two faces of the sipe when crossing through the contact patch whereas grooves do not normally generate such contact during normal usage conditions [paragraph 25] and optionally (2) Europe 104, directed to a tire tread having sipe (width = 0.2 mm to 1 mm) which is inclined with respect to the radial direction, teaches opposing walls of the sipe move relative to each other such that they close up at least partially when they enter a contact patch [FIGURES 4-5].  Zhu et al is silent as to composition of the tread.
	Europe 613 discloses a pneumatic tire for truck/bus (e.g. heavy duty tire size 11.00R22) having a tread comprising a RUBBER TREAD CAP 2 and a RUBBER TREAD BASE 3 [FIGURES 1-2].  The TREAD CAP comprises:
20 to 50 parts natural rubber,
20 to 50 parts styrene butadiene rubber,
0 to 50 parts polybutadiene rubber,
40 to 80 parts reinforcing filler comprising
		 5 to 80% carbon black and 20 to 95% silica,
and silica coupler.

See page 2 lines 50-59.  Europe 613 discloses the TREAD CAP comprising 40 to 80 parts reinforcing filler of reinforcing silica and carbon black comprised of 5 to 60 parts silica [claim 1].  Europe 613 discloses that for the TREAD CAP, the weight ratio of carbon black to silica may be in a range of 2/1 to 1/10 [page 4 lines 12-13, claim 3].  Europe 613 teaches using silica as reinforcement for tread cap elastomers in a tread cap/base construction to provide a tire tread construction which can run cooler, lower or maintain the tire rolling resistance and enhance or substantially maintain tread characteristics [page 1 lines 37-41].  The TREAD BASE comprises:
	100 parts cis 1,4 polyisoprene natural rubber,
	20 to 60 parts reinforcing filler comprising
			20 to 40 parts carbon black and 0 to 15 parts silica.
	 
See page 3 lines 47-49.  Europe 613 discloses using Samples A, B and C for the TREAD CAP and Sample Y for the TREAD BASE:

SAMPLE A
TREAD CAP
SAMPLE B
TREAD CAP
SAMPLE C
TREAD CAP
SAMPLE Y
TREAD BASE
carbon black
30 parts
30 parts
0 parts
35 parts
silica
25 parts
25 parts
60 parts
0 parts
E' (100oC)
3.5 MPa
4 MPa
4.6 MPa
2.8 MPa
tan delta (100oC)
0.06
0.07
0.08
0.02
elongation
600%
600%
570%
520%

 
See Table 1 and Table 2.  The following two formulas can be used to determine modulus G* for the rubber tread cap and rubber tread base:

    PNG
    media_image1.png
    93
    494
    media_image1.png
    Greyscale

E* = 3G*
With respect to the above first formula, the following is noted:

    PNG
    media_image2.png
    183
    315
    media_image2.png
    Greyscale

The above two formulas were used to determine E*, G* and tan delta / G* for SAMPLES A, B, C and Y.  These values for E*, G* and tan delta / G* along with the values of E', tan delta and elongation from Table 2 are presented in the Table below:

E'
(100oC)
tan δ (100oC)
E*
(100oC)
G*
(100oC)
elongation
at break
tan δ / G*
SAMPLE A
3.5 MPa
0.06
3.51 MPa
1.17 MPa
600%
0.051
SAMPLE B
4 MPa
0.07
4.01 MPa
1.34 MPa
600%
0.052
SAMPLE C
4.6 MPa
0.08
4.61 MPa
1.54 MPa
570%
0.052
SAMPLE Y
2.8 MPa
0.02
2.80 MPa
0.93 MPa
520%
0.022


Hence, Europe 613 discloses a rubber tread cap having ratio tan delta / G* at 100oC equal to 0.051,  elongation at break equal to 600% and tan delta at 100oC equal to 0.06 and a rubber tread base having ratio tan delta / G* at 100oC equal to 0.022 and tan delta at 100oC equal to 0.02.  Europe 613 teaches that a tire has cooler internal running temperature.
	As to claims 1-3 and 13, it would have been obvious to one of ordinary skill in the art to provide Zhu et al's heavy duty tire with a tread having a rubber cap tread (external layer) and a rubber base tread (internal part) SUCH THAT the rubber tread cap has tan(delta)max/(G*25%) ratio being at most equal to 0.065, in which tan(delta)max is the measurement, at 60°C, of the loss factor of the material of which the rubber tread cap is made, and G*25% is the complex dynamic shear modulus, expressed in MPa, of this material as obtained according to the recommendations of standard ASTM D 5292-96, and a deformation at break under tensile testing being at least equal to 530%, this value being obtained at a temperature of 60°C according to the recommendations of French standard NF T 46-002; the rubber tread cap comprising filler having an overall filler content of greater than 50 phr and greater than 40 phr silica  [claim 1], the deformation at break under tensile testing of the material which, when new, forms the rubber tread cap is at least equal to 570% [claim 2], the maximum value of tan(delta), denoted tan(delta)max and measured at 60°C for the material which, when new, forms the rubber tread cap is less than or equal to 0.10 [claim 3], the rubber tread cap has  tan(delta)max /(G*25%) ratio being at most equal to 0.065 and strain at break at least equal to 530% and the rubber tread base has tan(delta)max /(G*25%) ratio of less than 0.085 and tan(delta)max value of less than 0.09 [claim 13] since (1) Zhu et al teaches a HEAVY DUTY TIRE having a tread having increased wear resistance without compromising wet braking performance [paragraph 6], (2) Europe 613 teaches providing a HEAVY DUTY PNEUMATIC TIRE with a tread comprising, for example, a rubber tread cap having ratio tan delta / G* at 100oC equal to 0.051,  elongation at break equal to 600% and tan delta at 100oC equal to 0.06 and a rubber tread base having ratio tan delta / G* at 100oC equal to 0.022 and tan delta at 100oC equal to 0.02 (100oC being an elevated temperature) so that the tire has cooler internal running temperature wherein the rubber tread cap comprises a composition as set forth on page 2 lines 50-59 [20 to 50 parts natural rubber, 20 to 50 parts styrene butadiene rubber, 0 to 50 parts polybutadiene rubber, 40 to 80 parts reinforcing filler comprising 5 to 80% carbon black and 20 to 95% silica, and silica coupler] and optionally (3) (A) Arnold et al teaches providing a tread of a heavy duty tire such that a tread / under tread has tan delta max at 60oC (elevated temperature) of, for example, 0.061, 0.077, 0.074 [compositions F1, F2, F3 in Table 1] to improve rolling resistance and/or (B) Chekanov et al teaches providing an all season tire such that a tread has modulus G* at 60oC of 0.8 to 1.3 MPa to break compromise of wet braking and wear.  It is noted that "the natural rubber ... in case of a blend being present in a majority amount relative to the amount of the other diene elastomer(s) used" [claim 1] reads on 50 parts natural rubber, 25 parts polybutadiene rubber and 25 parts S-SBR as in composition A since 50 parts natural rubber is greater than either 25 parts S-SBR or 25 parts polybutadiene rubber.  IN ANY EVENT: It would have been obvious to one of ordinary skill in the art to provide the rubber component in the rubber tread cap such that "the natural rubber ... in case of a blend being present in a majority amount relative to the amount of the other diene elastomer(s) used" [claim 1] in view of (1) Europe 613's teaching to use 20 to 50 parts natural rubber in the tread cap and (2) Europe 613's disclosure of a rubber tread cap composition comprising 50 parts natural rubber, 25 parts polybutadiene rubber and 25 parts S-SBR; the use for example of 50.1 parts natural rubber, which rounds to 50 parts natural rubber, not considered to be non-obvious.  With respect to overall filler content being greater than 50 and silica content being greater than 40 (claim 1), Europe 613 teaches a TREAD CAP comprising 40 to 80 parts reinforcing filler comprising 5 to 80% carbon black and 20 to 95% silica.  Also, note that Europe 613's SAMPLE C for TREAD CAP in TABLE 2 comprises 60 parts silica.  Thus, Europe 613 fairly renders obvious to the claimed material of the tread that is intended to be in contact when new with a roadway (TREAD CAP) including the claimed properties and composition.  
	As to "enlargement" [claim 1], it would have been obvious to one of ordinary skill in the art to provide Zhu et al's tire such that the lateral sipes (47, 67) [inclined sipes] have the claimed enlargement since (1) Rolland et al teaches providing a pneumatic tire (e.g. heavy duty tire size 445/50R22.5) having non linear lateral sipes such that the sipes have an enlargement at a bottom thereof [best seen in FIGURES
6-7] and (2) (A) Japan 205 teaches providing a pneumatic tire (heavy duty tire size 10.00R20) having a tread comprising sipes which may be zigzag such that the sipes (width = 0.3 to 1.7 mm) have an enlargement (27b) at a bottom of thereof to improve water absorbing / discharging performance [FIGURES 1-2, machine translation] or (B) Scheuren teaches providing a pneumatic tire having a tread comprising sipes such that the sipes have an enlargement at a bottom thereof to improve resistance to cracks [FIGURES 1-2].
	As to claims 5 and 6, it would have been obvious to one of ordinary skill in the art to use the claimed silica in the rubber tread cap in view of (1) Europe 613's disclosure regarding silica at page 5 line 38 to page 6 line 42 and optionally (2) official notice is taken that silica having the characteristics as set forth in claim 5 or claim 6 is a well known / conventional type of silica.
	As to claim 7, the sum of sulfur and accelerator in rubber tread cap composition A is 2.6.  
	As to claim 8, the base contains 1.4 parts sulfur.  IN ANY EVENT: It would have been obvious to one of ordinary skill in the art to use at least 1.4 parts sulfur in the rubber tread cap since Europe 613 teaches that the sulfur content may be 0.5 to 4 phr [page 7 lines 1-5]. 
	As to claim 9, Zhu et al teaches inclining the lateral sipes (47, 67) at an angle ψ = 15 degrees.
	As to claim 10, it would have been obvious to one of ordinary skill in the art to provide Zhu et al's tire such that the angle of the lateral sipes [inclined sipes] varies as claimed since Europe 104 teaches varying angle of inclined sipes in a tire tread to obtain good braking properties on wet ground and good traction properties on snow / ice [FIGURE 6].
	As to claims 11 and 15, it would have been obvious to one of ordinary skill in the art to provide Zhu et al's tire such that the lateral sipes [inclined sipes] have widths at most equal to 2 mm since (1) Rolland et al teaches providing sipes with a width less than 2 mm and optionally (2) Europe 104 teaches providing sipes with a width of 0.2 to 1 mm.  
	As to claim 12, Zhu et al teaches providing the lateral sipes (47, 67) [inclined sipes] with a height H3 greater than 50% tread depth TD (wearable thickness E).
	As to claim 14, it would have been obvious to one of ordinary skill in the art to provide the tread such that the rubber tread base (internal layer) has a thickness of
10-40% of the total thickness of the tread since Europe 613 shows providing the rubber tread base with a small thickness relative to the total thickness of the tread [FIGURES 1-2].
	As to claim 16, it would have been obvious to one of ordinary skill in the art to attach Zhu et al's tire to a steering axle of a heavy duty vehicle since (1) Zhu et al teaches that the invention relates to tire treads for heavy trucks, in particular to tires for free rolling wheels (steer positions) [paragraph 1] and optionally (2) official notice is taken that it is well known / conventional per se to attach a pneumatic heavy duty tire to a steering axle (steer position) of heavy duty vehicle.   
	As to claim 17, the at least one circumferential main grooves reads on one of grooves 3, 7 and the circumferentially oriented wavy groove reads on one grooves of hidden groove 5, partially hidden groove 4 and partially hidden groove 6 [FIGURES 2, 10-12].
	As to claim 18, Zhu et al's partially hidden grooves 4, 6 are circumferentially wavy oriented grooves comprising first groove parts that are open onto the tread surface when new and second groove parts that are hidden beneath the tread surface when new [FIGURES 2, 10-12].  Also, note that center groove 5 (circumferentially wavy oriented groove) has a zigzag trace (wavy trace) at the tread surface [FIGURE 2] and comprises openings 56 (first groove parts) at the tread surface [FIGURE 2] and hidden parts (second groove parts) defined by undersurface duct 52. 
7)	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al (WO 2017/177132) in view of Europe 613 (EP 738,613) and Rolland et al (US 2013/0284335) and in view of either Japan 205 (JP 01-101205) or Scheuren (US 2009/0159167) and optionally in view of Europe 104 (EP 810104), Arnold et al (US 2011/0265923) and/or Chekanov et al (US 2015/0087745) as applied above and further in view of Gayton et al (US 2017/0008345).
	As to claim 4, it would have been obvious to one of ordinary skill in the art to provide the rubber tread cap such that G* at 60oC is greater than or equal to 2 MPa since Gayton et al teaches providing a tread cap of a heavy duty tire such that G* at 60oC is greater than 1.7 MPa to improve wear property and improve the distance the tread can cover before retreading is required [paragraphs 43-44].
8)	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

9)	Claims 1-4 and 7-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of copending Application No. 16/761,793 in view of Rolland et al (US 2013/0284335) and in view of either Japan 205 (JP 01-101205) or Scheuren (US 2009/0159167). 
	Claim 1 of 16/761,793 discloses the tire of claim 1 of this application except for the sipes having an enlargement at a radially inner end.  As to claim 1 of this application, it would have been obvious to one of ordinary skill in the art to provide the tire of claim 1 of 16/761,793 such that the inclined sipes have the claimed enlargement since (1) Rolland et al teaches providing a pneumatic tire (e.g. heavy duty tire size 445/50R22.5) having non linear lateral sipes such that the sipes have an enlargement at a bottom thereof [best seen in FIGURES 6-7] and (2) (A) Japan 205 teaches providing a pneumatic tire (heavy duty tire size 10.00R20) having a tread comprising sipes which may be zigzag such that the sipes (width = 0.3 to 1.7 mm) have an enlargement (27b) at a bottom of thereof to improve water absorbing / discharging performance [FIGURES 1-2, machine translation] or (B) Scheuren teaches providing a pneumatic tire having a tread comprising sipes such that the sipes have an enlargement at a bottom thereof to improve resistance to cracks [FIGURES 1-2]  
	As to claims 2-4, 7-14 and 16 of this application, see claims 2-13 of 16/761,793, respectively.
 	As to claim 15 of this application, see claim 9 of 16/761,793.
	As to claims 17 and 18 of this application, it would have been obvious to one of ordinary skill in the art to provide the tire for a heavy duty vehicle of claim 1 of 16/761,793 with the claimed at least one circumferential main groove and circumferentially oriented wavy groove in view of Zhu et al's teaching to provide a heavy truck tire having a tread such that the tread comprises circumferential grooves 3, 7 (circumferential main groove), partially hidden grooves 4, 6 ("circumferentially oriented wavy grooves") and hidden groove 5 ("circumferentially oriented wavy groove").   
This is a provisional nonstatutory double patenting rejection.
10)	Claims 5 and 6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of copending Application No. 16/761,793 in view of Rolland et al (US 2013/0284335) and in view of either Japan 205 (JP 01-101205) or Scheuren (US 2009/0159167) as applied above and further in view of Europe 613 (EP 738613). 
	As to claims 5 and 6, it would have been obvious to one of ordinary skill in the art to use the claimed silica in the rubber tread cap in view of (1) Europe 613's disclosure regarding silica at page 5 line 38 to page 6 line 42 and optionally (2) official notice is taken that silica having the characteristics as set forth in claim 5 or claim 6 is a well known / conventional type of silica.
	This is a provisional nonstatutory double patenting rejection.
Remarks
11)	Applicant’s arguments with respect to claims 1-18 have been considered but are moot in view of the new ground of rejection and the reasons presented therein.
	With respect to the double patenting rejection, examiner notes that no terminal disclaimer has been received.
12)	No claim is allowed.
13)	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN D MAKI whose telephone number is (571)272-1221.  The examiner can normally be reached on Monday-Friday 9:30AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn B Smith (Whatley) can be reached on 571-270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEVEN D MAKI/
Primary Examiner, Art Unit 1749
September 11, 2022